[Cite as Ohio State Bar Assn. v. Am. Foreclosure Specialists, L.L.C., 124 Ohio St. 3d 300, 2010-
Ohio-148.]




          OHIO STATE BAR ASSOCIATION v. AMERICAN FORECLOSURE
                                   SPECIALISTS, L.L.C.
      [Cite as Ohio State Bar Assn. v. Am. Foreclosure Specialists, L.L.C.,
                         124 Ohio St. 3d 300, 2010-Ohio-148.]
Unauthorized practice of law — Consent decree pursuant to Gov.Bar R. VII(5b)
        — Conduct enjoined.
(No. 2009-1640 ⎯ Submitted September 30, 2009 ⎯ Decided January 27, 2010.)
   ON FINAL REPORT by the Board on the Unauthorized Practice of Law of the
                            Supreme Court, No. UPL 08-02.
                                  __________________
        {¶ 1} Pursuant to Gov.Bar R. VII(5b), the Board on the Unauthorized
Practice of Law has recommended our approval of a consent decree proposed by
relator, Ohio State Bar Association, and respondent, American Foreclosure
Specialists, L.L.C.      We accept the board’s recommendation and approve the
proposed consent decree submitted by the parties as follows:
        {¶ 2} 1. Respondent admits that it engaged in the unauthorized practice
of law by drafting and preparing a court pleading and providing it to one of its
customers with instructions to file the same with the court.
        {¶ 3} 2. American Foreclosure Specialists, L.L.C., its successors and
assigns, and its officers, members, agents, representatives, and employees are
permanently enjoined from providing legal advice and drafting and preparing
court pleadings for and on behalf of residents of the state of Ohio.
        {¶ 4} 3. American Foreclosure Specialists, L.L.C., its successors and
assigns, and its officers, members, agents, representatives, and employees are
permanently enjoined from providing legal services, including the drafting of
                             SUPREME COURT OF OHIO




court pleadings or providing legal advice to Ohio residents or otherwise engaging
in the unauthorized practice of law in the state of Ohio.
         {¶ 5} 4. American Foreclosure Specialists, L.L.C., agrees to refund the
sum of Nine Hundred Ninety Five Dollars ($995) to Scott A. Heffernan and
Patricia A. Heffernan, which sum represents the fee paid by Scott A. Heffernan
and Patricia A. Heffernan to respondent, American Foreclosure Specialists,
L.L.C.
         {¶ 6} 5. Pursuant to Gov.Bar R. VII(8)(B) and UPL Reg. 400(F), no
civil penalty is to be imposed for the reasons that:
         {¶ 7} a. Respondent fully and completely cooperated in the investigation
of this complaint and admitted engaging in the unauthorized practice of law;
         {¶ 8} b. Only one instance of the unauthorized practice of law was
committed;
         {¶ 9} c. Respondent has never previously been charged with the
unauthorized practice of law;
         {¶ 10} d. American Foreclosure Specialists, L.L.C., agrees to refund to
the affected third parties the fees charged by American Foreclosure Specialists,
L.L.C.
         {¶ 11} Costs are taxed to respondent.
                                                                         So ordered.
         MOYER,    C.J.,   and    PFEIFER,       LUNDBERG   STRATTON,    O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                 __________________
         Buckingham, Doolittle & Burroughs, L.L.P., and Robert C. Meyer; and
Eugene P. Whetzel, Bar Counsel, for relator.
         Jurca & Lashuk, L.L.C., and Jeffrey J. Jurca, for respondent.
                             ______________________




                                             2